Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1: Intel Corporation, “NR Test Methods UE RRM testing methodology”, R4-1808745, 3GPP TSG-RAN WG4 Meeting AH 1807, Montreal, Canada, 25 June 2018.
 	Regarding claim 1, D1 discloses a non-transitory computer-readable medium (CRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE) (see D1, Fig. 2), cause the UE to perform operations, the operations comprising: 
 	 determining a first synchronization signal-reference signal received power (SS- RSRP) based on a first reception of a first signal of a frequency range 2 (FR2) synchronization signal, wherein the FR2 synchronization signal corresponds to a power level S at a receiver reference point of the UE (see D1, Fig. 2, section 2.3-2.4, e.g., RSRP/RSRQ accuracy testing, measuring an SS-RSRP of a frequency range 2 for the noise-free or high SNR conditions at a reference point for UE measurements, and generating both desired and artificial noise signal for each of test probes to emulate noise -limited conditions);

  	determining an SS-RSRP delta based on a difference between the first SS- RSRP and the second SS-RSRP; generating a report based on the SS-RSRP delta (see D1, Fig. 2, section 2.3, e.g., during the RSRP accuracy test, a UE shall perform the RSRP measurements and report the estimated RSRP back to a test system, which shall compare the reported measurements to an ideal RSRP). 
  	Regarding claim 2, D1 discloses the non-transitory CRM of claim 1, wherein the artificial noise corresponds to a power level N at the receiver reference point of the UE, wherein the SNR value at the receiver reference point of the UE corresponds to the power level of the artificial noise, and wherein the receiver reference point of the UE is a reference point after receiver beamforming (see D1, Fig. 2, section 2.3-2.4, e.g., reference point for UE measurements) .  
 	Regarding claim 3, D1 discloses the non-transitory CRM of claim 1, wherein, the operations further comprise: receiving the first signal via an antenna array with a receiver beamforming configuration; and receiving the second signal via the antenna array with the receiver beamforming configuration (see D1, Fig. 2, section 2.3, e.g., test equipment will be able to control the receive signal power level at the input of the UE antenna array).    

 	Regarding claim 5, D1 discloses the non-transitory CRM of claim 3, wherein the determining the first SS-RSRP comprises, measuring the first SS-RSRP based on the first signal, and wherein the determining the second SS-RSRP comprises, measuring the second SS-RSRP based on the second signal (see D1, Fig. 2, section 2.3-2.4, e.g., RSRP/RSRQ accuracy testing, measuring an SS-RSRP of a frequency range 2 for the noise-free or high SNR conditions at a reference point for UE measurements, and generating both desired and artificial noise signal for each of test probes to emulate noise -limited conditions);
 	Regarding claim 6, D1 discloses the non-transitory CRM of claim 1, wherein the operations further comprise: determining an absolute SS-RSRP accuracy value based on the SS-RSRP delta (see D1, Fig. 2, section 2.3, e.g., during the RSRP accuracy test, a UE shall perform the RSRP measurements and report the estimated RSRP back to a test system, which shall compare the reported measurements to an ideal RSRP). 
Regarding claim 7, D1 discloses the non-transitory CRM of claim 2, wherein the SNR value is predetermined, and wherein a ratio between the power level S and the power level N is equal to the predetermined SNR value (see D1, 2.5.1, e.g., the SNR accuracy at the reference point mainly depends on the parameters control accuracy at the TE side).    

 	Regarding claim 9, D1 discloses the non-transitory CRM of claim 1, wherein the operations determining the difference between the first SS-RSRP and the second SS-RSRP (see D1, Fig. 2, section 2.3, e.g., during the RSRP accuracy test, a UE shall perform the RSRP measurements and report the estimated RSRP back to a test system, which shall compare the reported measurements to an ideal RSRP). 
  	Regarding claim 10, D1 discloses the non-transitory CRM of claim 1, wherein the operations further comprise: receiving the first signal and the second signal from a transmitter associated with an over-the-air (OTA) test equipment (see D1, Fig. 2, section 2.3).  
 	Regarding claim 11, D1 discloses a non-transitory computer-readable medium (CRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to perform operations, the operations comprising: 
determining a first synchronization signal-reference signal received quality (SS- RSRQ) based on a first reception of a first signal, wherein the first signal includes a synchronization signal corresponding to a power level S in a frequency range 2 (FR2) (see D1, Fig. 2, section 2.3-2.4, e.g., RSRP/RSRQ accuracy testing, measuring an SS-RSRP of a frequency range 2 for the noise-free or high SNR conditions at a reference point for UE measurements, and generating both desired and artificial noise signal for each of test probes to emulate noise -limited conditions);
 determining a second SS-RSRQ based on a second reception of a second signal, wherein the second signal includes the synchronization signal and artificial noise, wherein the second signal corresponds to a target signal-to-noise (SNR) value, and wherein the artificial noise corresponds 
 determining an SS-RSRQ delta based on a difference between the first SS- RSRQ and the second SS-RSRQ (see D1, Fig. 2, section 2.3, e.g., during the RSRP accuracy test, a UE shall perform the RSRP measurements and report the estimated RSRP back to a test system, which shall compare the reported measurements to an ideal RSRP). 
 	Regarding claim 12, D1 discloses the CRM of claim 11, wherein the operations further comprise, receiving the first signal via an antenna array with a receiver beamforming configuration; and receiving the second signal via the antenna array with the receiver beamforming configuration (see D1, Fig. 2, section 2.3, e.g., test equipment will be able to control the receive signal power level at the input of the UE antenna array).    
 	Regarding claim 13, D1 discloses the non-transitory CRM of claim, wherein the operations further comprise: determining an absolute SS-RSRQ accuracy value based on the SS-RSRQ delta (see D1, Fig. 2, section 2.3, e.g., during the RSRP accuracy test, a UE shall perform the RSRP measurements and report the estimated RSRP back to a test system, which shall compare the reported measurements to an ideal RSRP). 
 	Regarding claim 14, D1 discloses the non-transitory CRM of claim 11, wherein the second signal is configured with the target SNR value (see D1, 2.5.1, e.g., the SNR accuracy at the reference point mainly depends on the parameters control accuracy at the TE side).      
 	Regarding claim 15, D1 discloses a user equipment (UE), comprising: one or more baseband processors, configured to: measure a first synchronization signal-reference signal 
 	Regarding claim 16, D1 discloses the UE of claim 15, wherein the one or more baseband processors are further configured to: receive the first signal and the second signal via a configured receiver beamforming in a frequency range 2 (FR2) (see D1, Fig. 2, section 2.3, e.g., test equipment will be able to control the receive signal power level at the input of the UE antenna array).  

  	Regarding claim 18, D1 discloses the UE of claim 15, wherein the target power level S and the target SNR value are based on a receiver reference point of the UE after a receiver beamforming in a frequency range 2 (FR2) (see D1, Fig. 2, section 2.3, e.g., test equipment will be able to control the receive signal power level at the input of the UE antenna array, and section  2.5.1, e.g., the SNR accuracy at the reference point mainly depends on the parameters control accuracy at the TE side).  
19. - 22. (Canceled)  
 	Regarding claim 23, D1 discloses the non-transitory CRM of claim 12, wherein the antenna array includes a plurality of antenna elements, and wherein one or more antenna elements of the plurality of antenna elements are associated with feeding networks (see D1, Fig. 2, section 2.3).  
 	Regarding claim 24, D1 discloses the UE of claim 15, wherein the one or more baseband processors are further configured to: receive the first signal via an antenna array with a receiver beamforming configuration; and receive the second signal via the antenna array with the receiver beamforming configuration (see D1, Fig. 2, section 2.3, e.g., test equipment will be able to control the receive signal power level at the input of the UE antenna array).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477